Citation Nr: 1607233	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-06 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral heel spurs, to include as secondary to service-connected left leg disabilities.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected left leg disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.    

The Board notes that the Veteran requested both a Decision Review Officer (DRO) hearing and a BVA Hearing.  Nevertheless, he indicated in separate communications that he did not want either hearing.  The Board finds that the Veteran's hearing requests have been withdrawn. 

The Board notes that the Veteran also perfected appeals with respect to service connection claims for a back disability, bilateral hip disability, and right leg disability.  A November 2011 DRO decision granted service connection for a lumbar strain, iliotibial band syndrome of the left hip, iliotibial band syndrome of the right hip, and iliotibial band syndrome of the right knee (claimed as right leg condition).  As the Veteran did not appeal the effective dates or disability ratings assigned, these issues are no longer on appeal.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran maintains that his diabetes mellitus and bilateral heel spurs are related to service.  In the alternative, he asserts that his diabetes mellitus and bilateral heel spurs are secondary to his service-connected disabilities of the left leg.  

With respect to his diabetes mellitus, he essentially argues that his service-connected left leg disabilities have prevented him from exercising which has led to his diabetes mellitus.  The Board notes that in addition to various other disabilities, the Veteran is service-connected for the following disabilities related to his left leg: (1) residuals of a fracture of the left distal tibia and fibula, status post graft, with ankle and knee disorder, (2) venous insufficiency of the left lower extremity and (3) a scar of the left lower extremity.

Most recently, in December 2010 (diabetes mellitus) and December 2011 (bilateral heel spurs), the Veteran underwent VA examinations that addressed his claims.  These examinations are not adequate.  Specifically, although the December 2010 and December 2011 VA examiners concluded that the Veteran's diabetes mellitus and bilateral heel spurs are not secondary to his service-connected left leg, the examiners did not discuss whether the Veteran's service-connected left leg disabilities aggravated (worsened) his diabetes mellitus or bilateral heel spurs.   38 C.F.R. § 3.310(b).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be afforded VA addendum opinions that address the medical matters raised by these issues. 

While on Remand any additional VA and private treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC himself.

2.  Following the development in Remand paragraph 1, forward the Veteran's claims folder to an examiner for addendum opinions regarding the Veteran's bilateral heel spurs and diabetes mellitus.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide opinions on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral heel spurs had their onset during the Veteran's active service or are otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral heel spurs are caused by his service-connected left leg disabilities.  

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral heel spurs are aggravated by his service-connected left leg disabilities. 

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's diabetes mellitus had its onset during the Veteran's active service or is otherwise causally related to his service.  

e) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's diabetes mellitus is caused by his service-connected left leg disabilities.  

f) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's diabetes mellitus is aggravated by his service-connected left leg disabilities.
 
The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




